Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al (US 20160195024) in view of Dalton (US 20130000318) and Dooley et al (US 20070245744).
Regarding claim 1, Hoke discloses a method of operating a gas turbine engine (Figure 1; 10), the method comprising: 
driving a compressor (Figure 1; 12) to supply pressurized gas to a combustor (The compressor provides pressurized air to the combustor, Figure 1; 16.  Paragraph 0018) of the gas turbine engine; 
supplying fuel to the combustor of the gas turbine engine via a first manifold  (Figure 4; primary manifold) and a plurality of first fuel nozzles (Figure 4; first group of nozzles) associated with the first manifold, and via a second manifold (Figure 4; secondary manifold) and a plurality of second fuel nozzles (Figure 4; second group of nozzles) associated with the second manifold, during a first mode of operation (The open state of the Figure 4; 432 that occurs during a high power state in Paragraph 0025 and 0026); 
stopping fuel supply to the combustor via the second manifold and continuing to supply the fuel to the combustor via the first manifold during a second mode of operation (The closed state of the Figure 4; 432 that occurs during a low power state in Paragraph 0025 and 0026).
Hoke does not disclose after stopping the fuel supply to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream and purge the second manifold and the plurality of second fuel nozzles of the fuel; and 
supplying the fuel to the first manifold while receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles into a reservoir during the second mode of operation.
However, Dalton teaches a method of operating a gas turbine engine (The gas turbine engine of Paragraph 0002), the method comprising: 
driving a compressor (A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (A gas turbine engine by definition has a combustor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) of the gas turbine engine; 
supplying fuel to the combustor of the gas turbine engine via a manifold (Figure 1; Engine Manifold) and a plurality of fuel nozzles (The nozzles in Paragraph 0007) associated with the manifold during a first mode of operation (Figure 1); 
stopping fuel supply to the combustor via the manifold during a second mode of operation (Figure 2); 
(Paragraph 0031);
receiving the fuel purged from the manifold and from the plurality of fuel nozzles into a reservoir (The reservoir of Figure 2; 20 described in Paragraph 0031) during the second mode of operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein after stopping the fuel supply to the combustor via the second manifold (The manifold of Dalton in the context of Hoke is the second manifold), purge the second manifold and the plurality of second fuel nozzles of the fuel (The plurality of fuel nozzles of Dalton in the context of Hoke are the plurality of second fuel nozzles) and receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles into a reservoir during the second mode of operation as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, The modification uses Figure 1; 20, 30 of Dalton as Figure 4; 432 of Hoke).
It is herein asserted that the combined invention of Hoke in view of Dalton has supplying the fuel to the first manifold while receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles because Hoke teaches continuing fuel flow to the first manifold and the plurality of first fuel nozzles while stopping the fuel to the second manifold and the plurality of second fuel nozzles.  By replacing Figure 4; 423 of Hoke with Figure 1; 20 and 30 of Dalton, the second manifold and the plurality of second fuel nozzles of Hoke would be purged because Figure 1; 20 and 30 of Dalton operates during no fuel supply, Paragraph 0016 and 0030 of Dalton. 
Hoke in view of Dalton does not teach using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream.
However, Dooley teaches a method of operating a gas turbine engine (Figure 1), the method comprising: 
(Figure 1; 22) to supply pressurized gas (Paragraph 0020) to a combustor (Figure 1; 25) of the gas turbine engine; 
after stopping fuel supply to the combustor via a manifold (Figure 2; 36), using the pressurized gas inside the combustor to drive the fuel in the manifold upstream and purge the manifold of the fuel (Paragraph 0006, 0021, 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke in view of Dalton wherein using the pressurized gas inside the combustor to drive the fuel in the second manifold (The manifold of Dooley in the context of Hoke in view of Dalton is the second manifold of Hoke) upstream as taught by and suggested by Dooley because it has been held that applying a known technique, in this case Dooley’s use of pressurized gas in the combustor to purge the manifold according to the steps described immediately above, to a known device, in this case, Hoke in view of Dalton’s gas turbine engine, ready for improvement to yield predictable results, in this case emptying a manifold of fuel by filling the manifold with pressurized gas from the combustor (The modification fills the second manifold with pressurized gas from the combustor), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 3, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke does not teach suctioning the fuel from the second manifold to purge the second manifold of the fuel.
However, Dalton teaches suctioning the fuel from the manifold to purge the manifold of the fuel (Paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein suctioning the fuel from the second manifold (The manifold of Dalton in the context of Hoke is the second manifold) to purge (Paragraph 0004, This is the same modification as claim 1).
Regarding claim 4, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke does not teach wherein the fuel is suctioned from the second manifold by a piston configured to move between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Dalton teaches wherein the fuel is suctioned from the manifold by a piston (Figure 1; 24) configured to move between a first position (The position of the piston in Figure 2) and a second position (The position of the piston in Figure 1), wherein movement of the piston toward the first position suctions the fuel from the manifold (Paragraph 0031) and movement of the piston toward the second position returns the fuel to the manifold (Paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein the fuel is suctioned from the second manifold (The manifold of Dalton in the context of Hoke is the second manifold) by a piston configured to move between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, This is the same modification as claim 1).
Regarding claim 5, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke further discloses after stopping the fuel to the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold), resuming the fuel supply to the second manifold (Paragraph 0026).
Regarding claim 6, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke does not teach wherein the fuel supply to the combustor via the second manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold.
However, Dalton teaches wherein the fuel supply to the combustor via the manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump (The pressure of fuel supplied by Figure 1; FPMU) is below a threshold (The fuel pressure that causes Figure 1; 30 to close and 20 to purge the manifold.  Paragraph 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein the fuel supply to the combustor via the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold) is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, This is the same modification as claim 1) and because it has been held that applying a known technique, in this case Dalton’s use of a pump according to the steps described immediately above, to a known device, in this case, Hoke’s gas turbine engine, ready for improvement to yield predictable results, in this case to delivering fuel to the engine manifold (Paragraph 0009, 0023.  The modification adds a pump to deliver the fuel to the manifolds of Hoke), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 7, Hoke in view of Dalton in view of Dooley teach the invention as claimed.

However, Dalton teaches after purging the fuel from the manifold, automatically resuming the fuel supply to the manifold when a pressure of the fuel supplied by a fuel pump (The pressure of fuel supplied by Figure 1; FPMU) is above a threshold (The fuel pressure that causes Figure 1; 30 to open and the piston of 20 to move right.  Paragraph 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke after purging the fuel from the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold), automatically resuming the fuel supply to the second manifold when a pressure of the fuel supplied by a fuel pump is above a threshold as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, This is the same modification as claim 1) and because it has been held that applying a known technique, in this case Dalton’s use of a pump according to the steps described immediately above, to a known device, in this case, Hoke’s gas turbine engine, ready for improvement to yield predictable results, in this case to delivering fuel to the engine manifold (Paragraph 0009, 0023.  The modification adds a pump to deliver the fuel to the manifolds of Hoke), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 8, Hoke discloses a method of operating a gas turbine engine (Figure 1; 10), the method comprising: CAN_DMS: \140502740\1Page 2 of 6Appl. No. : 16/751,393Attorney Docket No.: 05002993-2600US Reply to Office Action of March 24, 2021 
driving a compressor (Figure 1; 12) to supply pressurized gas to a combustor (The compressor provides pressurized air to the combustor, Figure 1; 16.  Paragraph 0018) of the gas turbine engine; 
(Figure 4; primary manifold) and a plurality of first fuel nozzles (Figure 4; first group of nozzles) associated with the first manifold, and via a second manifold (Figure 4; secondary manifold) and a plurality of second fuel nozzles (Figure 4; second group of nozzles) associated with the second manifold (The open state of the Figure 4; 432 that occurs during a high power state in Paragraph 0025 and 0026); 
stopping fuel supply to the combustor via the second manifold and continuing to supply the fuel to the combustor via the first manifold (The closed state of the Figure 4; 432 that occurs during a low power state in Paragraph 0025 and 0026).
Hoke does not disclose after stopping the fuel supply to the combustor via the second manifold, receiving the pressurized gas from the combustor into the second manifold to purge the fuel from the second manifold and from the second plurality of fuel nozzles; and 
receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles into a reservoir.
However, Dalton teaches a method of operating a gas turbine engine (The gas turbine engine of Paragraph 0002), the method comprising: CAN_DMS: \140502740\1Page 2 of 6Appl. No. : 16/751,393Attorney Docket No.: 05002993-2600US Reply to Office Action of March 24, 2021 
driving a compressor (A gas turbine engine by definition has a compressor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) to supply pressurized gas to a combustor (A gas turbine engine by definition has a combustor. See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Furthermore, the diagram from American Heritage Dictionary has the compressor feeding the combustor.  Lastly, gas turbine engines operate from the Brayton cycle, so that the compressor feeds the combustor.) of the gas turbine engine; 
(Figure 1) to the combustor of the gas turbine engine via manifold (Figure 1; Engine Manifold) and a plurality of fuel nozzles (The nozzles in Paragraph 0007);
stopping fuel supply (Figure 2) to the combustor via the manifold;
after stopping the fuel supply to the combustor via the manifold, purging the fuel from the manifold and from the plurality of fuel nozzles (Paragraph 0004 and 0031); and 
receiving the fuel purged from the manifold and from the plurality of second fuel nozzles into a reservoir (The reservoir of Figure 2; 20 described in Paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein after stopping the fuel supply to the combustor via the second manifold (The manifold of Dalton in the context of Hoke is the second manifold), purge the fuel from the second manifold and from the second plurality of fuel nozzles (The plurality of fuel nozzles of Dalton in the context of Hoke are the plurality of second fuel nozzles); and receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles into a reservoir as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, The modification uses Figure 1; 20, 30 of Dalton as Figure 4; 432 of Hoke).
Hoke in view of Dalton does not teach receiving the pressurized gas from the combustor into the second manifold.
However, Dooley teaches a method of operating a gas turbine engine (Figure 1), the method comprising: CAN_DMS: \140502740\1Page 2 of 6Appl. No. : 16/751,393Attorney Docket No.: 05002993-2600US Reply to Office Action of March 24, 2021 
driving a compressor (Figure 1; 22) to supply pressurized gas (Paragraph 0020) to a combustor (Figure 1; 25) of the gas turbine engine; 
after stopping fuel supply to the combustor via a manifold (Figure 2; 36), 
receiving the pressurized gas from the combustor into the manifold to purge the fuel from the manifold (Paragraph 0006, 0021, 0030)
(The manifold of Dooley in the context of Hoke in view of Dalton is the second manifold of Hoke) as taught by and suggested by Dooley because it has been held that applying a known technique, in this case Dooley’s use of pressurized gas in the combustor to purge the manifold according to the steps described immediately above, to a known device, in this case, Hoke in view of Dalton’s gas turbine engine, ready for improvement to yield predictable results, in this case emptying a manifold of fuel by filling the manifold with pressurized gas from the combustor (The modification fills the second manifold with pressurized gas from the combustor), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 9, Hoke in view of Dalton and Dooley teach the invention as claimed.
Hoke does not disclose suctioning the fuel from the second manifold using a piston movable between a first position and a second position, wherein movement of the piston toward the first position suctions the fuel from the second manifold and movement of the piston toward the second position returns the fuel to the second manifold.
However, Dalton teaches comprising suctioning the fuel from the manifold using a piston (Figure 1; 24) movable between a first position (The position of the piston in Figure 2) and a second position (The position of the piston in Figure 1), wherein movement of the piston toward the first position suctions the fuel from the manifold (Paragraph 0031) and movement of the piston toward the second position returns the fuel to the manifold (Paragraph 0032)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein suctioning the fuel from the second manifold (The manifold of Dalton in the context of Hoke is the second manifold) using a piston movable between a first position and a second position, wherein movement of the piston (Paragraph 0004, This is the same modification as claim 8).
Regarding claim 10, Hoke in view of Dalton and Dooley teach the invention as claimed.
Hoke in view of Dalton does not teach wherein the fuel is suctioned from the second manifold while the pressurized gas is received into the second manifold.
However, Dooley teaches wherein the fuel is suctioned from the manifold while the pressurized gas is received into the manifold (Paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke in view of Dalton wherein the fuel is suctioned from the second manifold (The manifold of Dooley in the context of Hoke in view of Dalton is the second manifold of Hoke) while the pressurized gas is received into the second manifold as taught by and suggested by Dooley because it has been held that applying a known technique, in this case Dooley’s use of pressurized gas in the combustor to purge the manifold according to the steps described immediately above, to a known device, in this case, Hoke in view of Dalton’s gas turbine engine, ready for improvement to yield predictable results, in this case emptying a manifold of fuel by filling the manifold with pressurized gas from the combustor (This is the same modification as claim 8), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 11, Hoke in view of Dalton and Dooley teach the invention as claimed.
Hoke further discloses after stopping the fuel to the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold), resuming the fuel supply to the second manifold (Paragraph 0026).
Regarding claim 12, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke does not teach wherein the fuel supply to the combustor via the second manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold.
However, Dalton teaches wherein the fuel supply to the combustor via the manifold is automatically stopped when a pressure of the fuel supplied by a fuel pump (The pressure of fuel supplied by Figure 1; FPMU) is below a threshold (The fuel pressure that causes Figure 1; 30 to close and 20 to purge the manifold.  Paragraph 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke wherein the fuel supply to the combustor via the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold) is automatically stopped when a pressure of the fuel supplied by a fuel pump is below a threshold as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, This is the same modification as claim 8) and because it has been held that applying a known technique, in this case Dalton’s use of a pump according to the steps described immediately above, to a known device, in this case, Hoke’s gas turbine engine, ready for improvement to yield predictable results, in this case to delivering fuel to the engine manifold (Paragraph 0009, 0023.  The modification adds a pump to deliver the fuel to the manifolds of Hoke), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 13, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke does not teach after purging the fuel from the second manifold, automatically resuming the fuel supply to the second manifold when a pressure of the fuel supplied by a fuel pump is above a threshold.
(The pressure of fuel supplied by Figure 1; FPMU) is above a threshold (The fuel pressure that causes Figure 1; 30 to open and the piston of 20 to move right.  Paragraph 0030 and 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke after purging the fuel from the second manifold (In the combined invention of Hoke in view of Dalton, stopping the fuel to the second manifold also purges the fuel from the second manifold), automatically resuming the fuel supply to the second manifold when a pressure of the fuel supplied by a fuel pump is above a threshold as taught by and suggested by Dalton in order to avoid coking in the engine manifold (Paragraph 0004, This is the same modification as claim 8) and because it has been held that applying a known technique, in this case Dalton’s use of a pump according to the steps described immediately above, to a known device, in this case, Hoke’s gas turbine engine, ready for improvement to yield predictable results, in this case to delivering fuel to the engine manifold (Paragraph 0009, 0023.  The modification adds a pump to deliver the fuel to the manifolds of Hoke), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke in view od Dalton and Dooley as applied to claim 8 above, and further in view of Alecu (US 20180080378 as referenced in OA dated 3/24/2021).
Regarding claim 14, Hoke in view of Dalton in view of Dooley teach the invention as claimed.
Hoke further discloses wherein the gas turbine engine is a first gas turbine engine (The gas turbine of Hoke is a first gas turbine engine) drivingly coupled to a load (One of ordinary skill in the art would recognize Figure 1 to be a turbofan, so that the fan which is located between Figure 1; 22 and 12 is a load drivingly coupled to the gas turbine engine) and the method comprises, after stopping the fuel supply to the combustor via the second manifold, operating the first gas turbine engine in a low-power mode of operation (The closed state of the Figure 4; 432 that occurs during a low power state in Paragraph 0025 and 0026).
Hoke in view of Dalton in view of Dooley does not teach operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation.
However, Alecu teaches a first gas turbine engine (Figure 1, 12B) drivingly coupled to a load (Figure 1, 28) and the method comprises, operating the first gas turbine engine in a low-power mode (The idle mode of Figure 3B) of operation and operating a second gas turbine engine (Figure 1, 12A) drivingly coupled to the load in a high-power mode of operation (The high power mode of Figure 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hoke in view of Dalton and Dooley wherein operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation as taught by and suggested by Alecu in order to improve fuel efficiency (Paragraph 0052.  The modification adds a second gas turbine engine and has both the first and second turbine engine driving the load as described by Alecu).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Futa et al (US 20030233823) states in Paragraph 0024 that the manifold is filled with combustion air in a purging position
Hockaday (US 20150113942 as referenced in OA dated 3/24/2021) states in paragraph 0004 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Prociw (US 20150107256 as referenced in OA dated 3/24/2021) states in paragraph 0009 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Morgan et al (US 20150007574 as referenced in OA dated 3/24/2021) states in paragraph 0014 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Jones et al (US 20180163966 as referenced in OA dated 3/24/2021) states in paragraph 0024 of using combustor chamber gases to purge manifolds.
Taylor (US 4964270 as referenced in OA dated 3/24/2021) states in Column 3, line 29-41 of using combustor chamber gases to purge manifolds.
Griffiths et al (US 20180163637 as referenced in OA dated 3/24/2021) states in paragraph 0025 of using combustor chamber gases to purge manifolds.
Lawrence et al (US 20100132368 as referenced in OA dated 3/24/2021) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Lawrence et al (US 20100058733 as referenced in OA dated 3/24/2021) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Belleville (US 20140352314 as referenced in OA dated 3/24/2021) states in paragraph 0005 of using a ecology valve for manifolds of a gas turbine engine.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741